Title: To John Adams from William John Coffee, 10 November 1818
From: Coffee, William John
To: Adams, John


				
					Honorable Sir
					New York Nov 10—18
				
				I Som three weeks ago took the liberty of writing to you in Concequence of the Advice of Mr Jefferson’s but he I fear will no longer have Permission to give Advice he being given Over by his Physicians, but that Sad news you no doubt—Sir are too well aquainted with now Sir as I must Shortly go to Washington and the Cold wether would hinder my proceeding in The Modeling Sir will your goodness Condesend to favour me with an Erly Answer as relates to my being so Honorably Employed as Mentiond in my former Letter to you and I Shall Consider My Self Much ObligedSir I Am your Most / Obt and Sincere well wisher
				
					W. J. Coffee
				
				
			